         Case 2:21-cv-00132-AKK Document 4 Filed 04/16/21 Page 1 of 1                      FILED
                                                                                  2021 Apr-16 PM 02:22
              IN THE UNITED STATES DISTRICT COURT                                 U.S. DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA                                     N.D. OF ALABAMA

                       SOUTHERN DIVISION

D’WANNA WILLIAMS                           )
                                           )
             Plaintiff,                    )
                                           )             Civil Action Number
      vs.                                  )             2:21-cv-132-AKK
                                           )
SPEEDTRACK, INC.,                          )
                                           )
             Defendant.                    )

                             SHOW CAUSE ORDER

      It has come to the Court's attention that Defendant, who was served on

February 12, 2021, has failed to file an answer or otherwise respond to Plaintiff's

Complaint. Plaintiff have failed to seek a default judgment. Therefore, it is

hereby ORDERED that Plaintiff SHOW CAUSE, in writing, on or before, April

30, 2021, why the claims against Defendant should not be dismissed for want of

prosecution. A motion for entry of default, with supporting affidavits, will be

deemed an adequate response to this Order.



      Done the 16th day of April, 2021.


                                       ________________________________
                                             ABDUL K. KALLON
                                       UNITED STATES DISTRICT JUDGE
